 
 
I 
108th CONGRESS
2d Session
H. R. 5143 
IN THE HOUSE OF REPRESENTATIVES 
 
September 23, 2004 
Ms. Millender-McDonald introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 46, United States Code, to direct the Secretary of Homeland Security to carry out an empty shipping container sealing pilot program to encourage shipping container handlers to seal empty shipping containers after they have unpacked them, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Secure Domestic Container Partnership Act of 2004.
2.Empty shipping container sealing pilot program
(a)Authorization of programChapter 701 of title 46, United States Code, is amended by adding at the end the following:

70122.Empty shipping container sealing pilot program
(a)In generalThe Secretary of Homeland Security shall carry out an empty shipping container sealing pilot program in accordance with this section to encourage shipping container handlers to seal empty shipping containers after they have unpacked them.
(b)Program componentsUnder the pilot program, the Secretary may authorize a shipper, cargo carrier, freight forwarder, terminal operator, port authority, or labor organization that is a qualified container handler to secure, under a seal approved by the Secretary, a shipping container that is emptied by the person.
(c)Qualified container handler requirementsThe Secretary shall issue requirements for treating a person as a qualified container handler for purposes of this section.
(d)Deadline for implementationNot later than July 1, 2005, the Secretary shall—
(1)ensure that shipping containers are being sealed pursuant to this section; and
(2)report to the Congress steps that have been taken to implement this section, including the number of shipping containers that have been sealed under this section.
(e)ConsultationIn carrying out this section, the Secretary shall consult with persons conducting other programs to develop industry standards for shipping container seals.
(f)Authorization of appropriationsTo carry out this section there is authorized to be appropriated to the Secretary $100,000..
(b)Clerical amendmentThe chapter analysis at the beginning of chapter 701 of title 46, United States Code, is amended by adding at the end the following:


70122. Empty shipping container sealing pilot program. 
 
